                 Case 2:17-cr-00029-JAM Document 53 Filed 10/05/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Tanya B. Syed
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-29-JAM
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   ALLEN HEIN,                                         DATE: October 6, 2020
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16                                               STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on October 6, 2020.

20          2.      By this stipulation, defendant now moves to continue the status conference until

21 November 10, 2020, and to exclude time between October 6, 2020, and November 10, 2020, under

22 Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has represented that the discovery associated with this case

25          includes over 600 pages of documents, which includes reports, pictures, and audio files. All of

26          this discovery has been either produced directly to counsel and/or made available for inspection

27          and copying.

28                  b)     Counsel for defendant desires additional time to consult with her client, conduct


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:17-cr-00029-JAM Document 53 Filed 10/05/20 Page 2 of 3


 1          investigation and research related to the charges, to discuss potential resolutions with her client,

 2          and to otherwise prepare for trial.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of October 6, 2020 to November 10,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16 /

17 /

18 /

19 /

20 /

21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00029-JAM Document 53 Filed 10/05/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 2, 2020                                   MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ Tanya B. Syed
 9                                                            Tanya B. Syed
                                                              Assistant United States Attorney
10

11
     Dated: October 2, 2020                                   /s/ LINDA ALLISON
12                                                            LINDA ALLISON
13                                                            Counsel for Defendant
                                                              ALLEN HEIN
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 2nd day of October, 2020.
18

19                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
20                                                     UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
